Citation Nr: 0949107	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, to include as a result of ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps for approximately 20 years and 2 months, to include 
service from July 1942 to January 1946, October 1946 to 
October 1949, and October 1951 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied entitlement to the benefit 
currently sought on appeal.  The appeal is now under the 
jurisdiction of the RO in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Peripheral neuropathy of the lower extremities was not 
present during service, did not manifest until many years 
after the Veteran's discharge from service, and is not shown 
to be causally related to the Veteran's acknowledged in-
service radiation exposure.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by the Veteran's active duty 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in June and September 2007, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
of service connection for peripheral neuropathy, to include 
information and evidence that VA would seek to provide, and 
that which the Veteran was expected to provide.  The Veteran 
was further notified of the process by which initial 
disability ratings and effective dates are established.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
pre-adjudicatory notice fully complies with applicable 
regulations and relevant case law.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has not been provided with a Compensation & 
Pension examination with respect to his peripheral 
neuropathy.  However, one is not required in this case as the 
claims file contains sufficient competent medical evidence to 
decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  The 
duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for peripheral 
neuropathy of the lower extremities which he contends is 
attributable to his military service.  In order to establish 
direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2009); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303, 308 (2007) (holding that the type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed).  

In the present case, there is no evidence that the Veteran 
complained of or sought treatment for peripheral neuropathy, 
which he describes as tingling and numbness of the feet, 
until many years after his discharge from military service.  
The service treatment records are entirely silent as to any 
such complaint, and the Veteran explicitly indicated that he 
had no foot trouble at the time of his retirement physical in 
April 1963.  Subsequently, the Veteran described onset of 
foot problems many years after service, to include gout of 
the left foot, but did not describe symptoms of tingling or 
numbness as recently as a January 1998 VA examination 
afforded in conjunction with other claims.  

Instead, the evidence of record reflects that the Veteran 
first sought treatment for numbness of the feet in May 2007, 
over four decades after his military retirement.  A VA 
treatment record shows that as of May 2007, he described 
experiencing numbness "for a long time" but had not tried 
any treatment, including such conservative methods as shoe 
inserts.  The Veteran denied experiencing any prior trauma to 
his feet, but did report a history of radiation exposure 
during his military service.  On this basis, a VA podiatrist 
assessed peripheral neuropathy as "prob[ably] secondary to 
radiation exposure."  See VA treatment notation, May 29, 
2007.  As there is simply no lay or medical evidence of onset 
of a foot-related disease or injury during service, to 
include peripheral neuropathy of the lower extremities, 
service connection is not warranted on the basis of an in-
service incurrence or aggravation.  38 C.F.R. § 3.303.  
Nonetheless, the Veteran asserts only that his peripheral 
neuropathy is secondary to the radiation exposure during his 
military service, and the claim will now be considered on 
that basis.  
There are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
38 U.S.C.A. § 1112(c); 38 C.F.R.  
§  3.309(d).  Peripheral neuropathy, however, is not one of 
the named diseases specific to radiation-exposed veterans for 
the purposes of presumptive service connection, nor is it an 
identified "radiogenic disease" as listed in the pertinent 
regulation.  Id; 38 C.F.R. § 3.311(b)(2).  However, 
§ 3.311(b)(4) establishes that if a claim is based on a 
disease other than one of those listed in paragraph (b)(2) of 
the same section, VA shall nevertheless consider the claim 
under the provisions of the section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  Here, the Veteran's submission of a VA podiatry 
notation correlating his peripheral neuropathy and radiation 
exposure complies with this requirement, and will therefore 
be considered as a radiogenic disease for the purpose of the 
instant claim.  While not subject to presumptive service 
connection, the Board will consider service connection on a 
direct basis as due to exposure to ionizing radiation.  

To this end, the evidence of record establishes that this 
Veteran is a "radiation-exposed veteran," as his 
participation in a radiation-risk activity has been confirmed 
by the Department of Defense.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki during World War II, or presence at 
certain specified sites.  38 C.F.R. § 3.309 (d)(3).  
Correspondence from the Defense Threat Reduction Agency 
(DTRA) received by VA in June 2009 confirms that this Veteran 
was a participant of the American occupation of Nagasaki, 
Japan, and Operation DOMINIC I, conducted at the Pacific 
Proving Ground in 1962.  Therefore, the remaining elements to 
be established are an estimate of the radiation dosage 
received by this Veteran, and a determination as to whether 
sound scientific and medical evidence supports the conclusion 
that it is at least as likely as not the Veteran's disease 
resulted from his exposure to radiation in service.  
38 C.F.R. § 3.311.  

Factors for consideration in this determination include:  (1) 
The probable dose, in terms of dose type, rate and duration 
as a factor in inducing the disease, taking into account any 
known limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) A veteran's gender and pertinent family history; (4) A 
veteran's age at time of exposure; (5) The time-lapse between 
exposure and onset of the disease; and (6) The extent to 
which exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  
38 C.F.R. § 3.311(e). 

Following submission of the present claim for service 
connection, VA sought a determination from the Department of 
Defense regarding this Veteran's exposure to ionizing 
radiation, to include the size and nature of the radiation 
dose or doses in question pursuant to procedures outlined in 
38 C.F.R. § 3.311.  The DTRA produced a lengthy and detailed 
scenario of this Veteran's participation and radiation 
exposure, which the Veteran had an opportunity to review.  
Based upon that scenario and "worst-case" maximum 
parameters and assumptions, the Nuclear Test Personnel Review 
Program determined that this Veteran could not have received 
greater than 18 rem external gamma dose, 2 rem external 
neutron dose, and 0.1 rem internal committed dose to the 
nervous system.  DTRA letter, June 2009.  

Based upon this dose estimate, VA's Chief Public Health and 
Environmental Hazards Officer opined that it is unlikely that 
the Veteran's peripheral neuropathy is attributed to his in-
service radiation exposure.  Specifically, the opining 
physician stated that although peripheral neuropathy can be 
caused by high doses of radiation, the dosage required is far 
higher than that received by this Veteran.  In particular, 
peripheral nerves are reported to be among the structures 
most resistant to radiation damage.  Radiation review memo, 
October 2008 citing F.A. Mettler, Jr. & A.C. Upton, Medical 
Effects of Ionizing Radiation, 305 (3rd ed., 2008).  The 
public health specialist also found that it would be 
unreasonable to expect the podiatrist who rendered an earlier 
positive opinion to estimate the radiation dose received by 
this Veteran, and the podiatrist did not have the benefit of 
the DTRA information regarding such dosage.  Id.  

The claims file and foregoing report were forwarded, along 
with a summary of the information to be considered pursuant 
to 38 C.F.R. § 3.311(e), to the Director of the Compensation 
and Pension Service who reviewed the evidence in its entirety 
and opined that there is no reasonable possibility that this 
Veteran's peripheral neuropathy is the result of his 
radiation exposure during service.  Letter to file, October 
2008. 

The medical opinion by the Chief of Public Health, seconded 
by the Director of Compensation and Pension, is adequate for 
the purpose of a service connection determination as it is 
based on due consideration of the appellant's prior history 
and all relevant evidence, and describes the rationale for 
the offered opinion in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison 
v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As such, the Board assigns greater probative value to the 
opinion of the Chief of Public Health, as opposed to the 
opinion of the Veteran's podiatrist, as the Chief of Public 
Health had specialized knowledge with regard to radiation 
exposure and radiogenic diseases, as well as detailed 
information of the Veteran's radiation dose estimate of which 
the podiatrist could have had no knowledge.  As such, the 
medical evidence of record weighs against the Veteran's 
claim, and the Board is not in a position to further question 
the results of the medical determinations rendered here.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In the absence 
of probative evidence of a nexus between the Veteran's 
peripheral neuropathy and his in-service radiation exposure, 
service connection must be denied.  38 C.F.R. § 3.311. 

	







(CONTINUED ON NEXT PAGE)


The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  


ORDER

Service connection for peripheral neuropathy of the lower 
extremities, to include as a result of ionizing radiation, is 
denied.  




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


